Exhibit 10.33




PERFORMANCE FOOD GROUP COMPANY



May 4, 2004



 

 

Mr. C. Michael Gray

 

 

Dear Michael:

This letter ("Agreement") summarizes the terms regarding your resignation as an
officer and director of Performance Food Group Company (the "Company") effective
as of March 4, 2004 and your voluntary termination of employment with the
Company as of May 4, 2004 (the "Separation Date").



RESIGNATION

. As of March 4, 2004, you resigned as a member of the Board of Directors of the
Company and all of its subsidiaries of which you are a Board member and your
positions as President and Chief Executive Officer of the Company and all
offices you hold with all subsidiaries of the Company. You hereby voluntarily
terminate your employment with the Company on the Separation Date.



MINIMUM BENEFITS.

You are already eligible to receive the following separation benefits:



Accrued Salary
. On the Separation Date, the Company will pay you your accrued salary and
unused vacation time as of the Separation Date, subject to standard deductions
and withholdings.



Reimbursement of Expenses.
The Company will reimburse reasonable and necessary business expenses incurred
by you through the Separation Date, if any.



Post-Employment Health Benefits.
On the Separation Date, the Company will provide you with information from the
Company describing your eligibility for continuing health insurance coverage.



Stock Options
. As set forth on
Exhibit A
hereto, 230,202 options granted to you by the Company pursuant to the 1993
Employee Stock Incentive Plan will have vested as of the Separation Date. These
options shall be governed by the stock option agreement entered into by you and
the Company and the stock option plan pursuant to which such options were
granted, and nothing herein shall be deemed to modify such stock option
arrangement. You acknowledge that you must exercise the vested options listed on
Exhibit A
on or before the Separation Date and that the options listed on
Exhibit A
and any unvested options held by you and not listed on
Exhibit B
(which includes a grant of 150,000 options made on August 9, 2001) will
terminate on the Separation Date.



Rights Under Other Benefit Plans
. You will be entitled to any accrued benefits and any other benefits required
to be provided to you upon your resignation as set forth in the Company's
Employee Stock Purchase Plan and Employee Savings and Stock Ownership Plan. In
addition, the Company will cooperate with you to facilitate the rollover of your
investments in the Company's 401(k) Plan.



Return of Company Property
. You must return on the Separation Date all Company property in your possession
or control and leave intact all electronic Company documents, including those
which you developed or help develop during your employment.



ADDITIONAL BENEFITS FOR RELEASE & OTHER AGREEMENTS.

In recognition of your 29 years of service with the Company, and as
consideration for the release, non-compete, non-solicitation and other
agreements by you contained herein, you will receive the following additional
benefits. By signing and returning this Agreement, you will be entering into a
binding agreement with the Company, including the release of claims as described
herein. Therefore, you are advised to

consult with your attorney before signing this Agreement.



 1. Additional Severance Benefits.



 a. Following your execution of this letter, the Company will pay you severance
    payments equal to $75,000 per month for thirty (30) months. The severance
    benefit payments shall be made the 15th day of each month beginning May 15,
    2004, and shall be subject to applicable tax deductions and withholdings.

    

 b. Following your execution of this letter, the Company will accelerate the
    vesting of the stock options listed on Exhibit B hereto to the Separation
    Date and, subject to the following two sentences, shall permit you to
    exercise the options listed on Exhibit B for the balance of the stated term
    of each option. In the event that any of such options were designated
    incentive stock options (as defined under Section 422(b) of the Internal
    Revenue Code of 1986, as amended), such options shall hereafter be treated
    by both the Company and you as non-qualified stock options. Notwithstanding
    the foregoing, in the event of your death before the expiration of the
    stated term of any option, the legal representatives of your estate or your
    legatee shall have until the earlier of (i) one year from the date of your
    death or (ii) until the expiration of the stated term of the option to
    exercise such option.

    

 c. In the event that you elect to receive continuing health insurance coverage
    pursuant to paragraph B(3) above, then the Company will pay the cost of that
    coverage for a period not to exceed eighteen (18) months following the
    Separation Date.

    

    Acknowledgement.
    The severance benefit payments to be paid pursuant to subsection (a) above;
    the option acceleration and exercise benefits granted pursuant to subsection
    (b) above; and any payments made by the Company pursuant to (c) above shall
    be referred to as the "Severance Benefits." You acknowledge that: (i) the
    Severance Benefits are compensation and benefits in addition to that to
    which you would be entitled under the Company's policies and practices and
    to any rights to which you would have been entitled, but for the execution
    of this Agreement, under law or pursuant to any agreement between you and
    the Company, (ii) the Company is providing the Severance Benefits in
    consideration of your execution of this Agreement and (iii) the Company's
    obligation to provide any of the Severance Benefits will be conditioned upon
    your continued observance of this Agreement.

    

    Indemnification.
    The Company will indemnify you, to the extent permitted by law, for
    liability for acts taken or omitted to be taken by you as an officer or
    director of the Company.



RELEASE. IN CONSIDERATION OF THE SEVERANCE BENEFITS, EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, YOU HEREBY RELEASE, ACQUIT AND FOREVER DISCHARGE THE
COMPANY, ITS SUBSIDIARIES, AND THEIR OFFICERS, DIRECTORS, AGENTS, ATTORNEYS,
SERVANTS, EMPLOYEES, SHAREHOLDERS, SUCCESSORS, ASSIGNS AND AFFILIATES
(COLLECTIVELY "RELEASE PARTIES"), OF AND FROM ANY AND ALL CLAIMS, LIABILITIES,
DEMANDS, CAUSES OF ACTION, COSTS, EXPENSES, ATTORNEYS FEES, DAMAGES, INDEMNITIES
AND OBLIGATIONS OF EVERY KIND OF NATURE, IN LAW, EQUITY, OR OTHERWISE, KNOWN OR
UNKNOWN, SUSPECTED AND UNSUSPECTED, DISCLOSED OR UNDISCLOSED, ARISING OUT OF OR
IN ANY WAY RELATED TO AGREEMENTS, EVENTS, ACTS OR CONDUCT AT ANY TIME PRIOR TO
AND INCLUDING THE SEPARATION DATE, INCLUDING BUT NOT LIMITED TO: ALL SUCH CLAIMS
AND DEMANDS DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED WITH
YOUR EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF THAT EMPLOYMENT; CLAIMS
AND DEMANDS RELATED TO SALARY, BONUSES, COMMISSIONS, STOCK, STOCK OPTIONS, OR
ANY OTHER OWNERSHIP INTERESTS IN THE COMPANY, VACATION PAY, FRINGE BENEFITS,
HEALTH INSURANCE, EXPENSE REIMBURSEMENTS, SEVERANCE PAY, OR ANY OTHER FORM OF
COMPENSATION; CLAIMS PURSUANT TO ANY FEDERAL, STATE OR LOCAL LAW OR CAUSE ACTION
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42
U.S.C. §2000E ET SEQ., THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.,
§12101 ET SEQ., SECTION 1981 THROUGH 1983 OF TITLE 42 OF THE UNITED STATES CODE,
THE REHABILITATION ACT OF 1973, 29 U.S.C. §701 ET SEQ., THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, 29 U.S.C. §621 ET SEQ., THE FAIR CREDIT REPORTING
ACT, 15 U.S.C. §1681 ET SEQ., THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974 ("ERISA"), 29 U.S.C. §1001 ET SEQ.; OTHER FEDERAL AND STATE EMPLOYMENT,
LABOR OR DISCRIMINATION LAWS; TORT LAW; CONTRACT LAW; WRONGFUL DISCHARGE; FRAUD;
DEFAMATION; EMOTIONAL DISTRESS; AND BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
OR FAIR DEALING.



Covenants Against Competition; Confidential Information.
In consideration of the Severance Benefits, you hereby agree as follows:
Company Business; Exposure to Confidential Matters
. You acknowledge that (i) the Company and its Affiliates (as hereinafter
defined) are engaged in the foodservice distribution and fresh-cut produce
business (all of which are referred to collectively as the "Company Business")
on a nationwide basis and (ii) your work relating to Company Business has
brought you into close contact with information regarding the Company and its
Affiliates that is not readily available to the public. For purposes of this
Agreement, the term "Affiliates" means all persons that, directly or indirectly,
through one or more intermediaries, control, are controlled by or are under
common control with the Company.



Covenant Not to Compete
. Beginning with the Separation Date and continuing for a period of thirty (30)
months (the "Restricted Period"), you covenant and agree that you will not,
without the prior written consent of the Company, engage in any business,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, employee, trustee, consultant or in any other
relationship or capacity, that is competitive with the Company Business in any
market in which the Company currently operates; provided, however, that you may
(a) own, directly or indirectly, solely as an investment, securities of any
entity if you (i) do not own, directly or indirectly, five percent (5%) or more
of any class of the securities of such entity, and (ii) do not participate in
the business of such entity, and (b) perform uncompensated services for any tax
exempt organization within the meaning of section 170(c) of the Internal Revenue
Code. You acknowledge that during your participation in the business of the
Company, including your position as President and Chief Executive Officer, you
have acquired valuable skills, information, trade secrets and relationships with
respect to the Company and its business practices and operations. In view of the
foregoing, you agree that it is reasonable and necessary for the protection of
the goodwill and business of the Company that you make the covenants contained
in this Agreement regarding your conduct during the term of this Agreement. You
further acknowledge that the Company will suffer irreparable injury if you
engage in conduct prohibited by this Agreement. You represent and acknowledge
that (i) the markets served by the Company are national in scope and are not
dependent on the geographical location of its employees; (ii) your experience
and/or abilities are such that observance of the covenants set forth in this
Agreement will not cause you any undue hardship nor will they unreasonably
interfere with your ability to earn a livelihood; (iii) the covenants and
restrictions set forth above are reasonable on their face; and (iv) such
restrictions are no greater than is required or reasonable for the protection of
the Company. As of the date hereof, you have requested that the Company permit
you to serve on the Board of Directors of the entities listed on
Exhibit C
. The Company hereby grants that request subject to your continuing agreement
for the Restricted Period that in serving as a member of the Board of Directors
of those entities, you will act only in an advisory capacity and will not take
any action as a director of such entity which would be detrimental to the
Company, including not disclosing any Confidential Information to such entities.
The entities listed on
Exhibit C
hereto may be amended from time to time upon the mutual written agreement of you
and the Company's Chief Executive Officer.

Confidential Information
. You covenant and agree that until the termination of the Restricted Period,
you will keep secret and not disclose to any person, other than authorized
representatives of the Company and its Affiliates, any Confidential Information
(as hereinafter defined). For purposes of this Agreement, the term "Confidential
Information" means all secret or confidential information or knowledge
pertaining to the Company Business heretofore or hereafter disclosed,
communicated or otherwise learned or made known to you, including without
limitation trade know-how, trade secrets, customer or similar lists, pricing
policies, operational methods, marketing plans or strategies, financial
statistics, financial projections and other financial information, business
acquisition plans, new personnel acquisition plans, drawings, designs and design
projects, inventions, research and developments, projects, and other
information, written or oral, marked, identified as or reasonably understood to
be confidential at the time of disclosure to you by, through or on behalf of the
Company or any of its Affiliates. Notwithstanding the foregoing, information
shall not be deemed Confidential Information for purposes of this Agreement to
the extent (a) disclosure of such information is required pursuant to applicable
law or order of a court or other tribunal; (b) such information is in or
subsequently enters the public domain through means other than direct or
indirect disclosure in violation of this Agreement; or (c) such information is
lawfully received from a third party who is not subject to restriction on
further disclosure.

Employees of the Company and its Affiliates
. Without the prior written consent of the Company, you shall not directly or
indirectly through any other person hire or solicit for hire any person who is
employed by the Company or one of its Affiliates at the Separation Date and who
is employed by the Company at the time of such hiring or solicitation; provided,
however, nothing in this subsection (d) shall prevent you from hiring an
employee of the Company or its Affiliates as a result of such employee's
unsolicited response to job advertisements placed in newspapers, magazines or
similar media of general circulation to the public.



Nondisparagement
. The parties acknowledge that this Agreement has been negotiated in a spirit of
good will and with mutual respect and that future references by either party to
the other shall be conducted with the same expectation of truthfulness and good
will. The parties agree that no party will make any statements, publicly or
otherwise, orally or in writing, disparaging the character, reputation or
standing of the other party, the Company's business or any of the Company's
officers, employees or directors.



Remedies. You agree that, in the event that you breach the provisions contained
in Section 3 of this Agreement, the Company shall be entitled to seek and
recover from you, in addition to any equitable relief to which the Company may
be entitled (including, without limitation, the rescission of this Agreement),
monetary damages equal to 50% of the Severance Benefits referenced in paragraph
1 above as liquidated damages. The parties hereby agree that at the time this
Agreement is executed, the parties anticipate that it would be difficult to
determine an amount of damages in the event of the breach of the provisions
contained in Section 3, and the parties, therefore, further agree that the
foregoing liquidated damages are a reasonable estimate of the Company's damages.
In addition, you acknowledge that a violation or attempted violation of any
agreement in Section 3 above will cause such damage to the Company as will be
irreparable, and accordingly, you agree that the Company shall be entitled as a
matter of right to an injunction out of any court of competent jurisdiction,
restraining any further violation of such agreements by you. You further agree
that the two (2) year period of restriction set forth in Section 3 above shall
be tolled as to you during any period of violation thereof by you. Any decision
to seek the remedies afforded by this Section 4 shall be made by the Company's
Chief Executive Officer.



Consulting. In consideration for the Severance Benefits provided for herein, you
agree to provide consulting services for up to 20 hours per month to answer
questions or otherwise assist the Company with respect to Company matters that
you have specific information about. To the extent practicable, the Company
shall request such assistance in a manner not inconvenient to you, for example,
to the extent practicable, such requests will be by telephone, e-mail or fax and
the Company will use good faith efforts to not interfere with other employment
or consulting that you may obtain. To the extent that you actually perform
consulting services for the Company, the Company will pay you an additional $500
per hour for those services performed.



Acknowledgments. You acknowledge that: (a) you have had twenty-one (21) days in
which to consider this Agreement, (b) you have had the opportunity to consult
with your own legal counsel prior to signing this Agreement, (c) you have read
and understand this Agreement, and (d) that you have executed this Agreement on
your own free will and accord, without any duress or undue influence by or on
behalf of the Company. You understand that you have the right to revoke this
Agreement within seven (7) days of the date you sign it. If, after the
expiration of seven (7) days, the Company has not received written notice of
such revocation of this Agreement the provisions of this Agreement will become
binding and irrevocable. You agree that no payments shall be made hereunder nor
shall you exercise any options which vest hereunder until the expiration of such
seven (7) day period.



Nature of Agreement. You and the Company understand and agree that this
Agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of you, the Company or any other person(s).



Entire Agreement. This Agreement: (a) constitutes the entire agreement between
the parties with respect to its subject matter; (b) is executed without reliance
upon any promise, warranty or representation, written or oral, by any party or
any representative of any party other than those expressly contained herein; and
(c) may not be amended or modified except in a writing signed by you and a duly
authorized officer of the Company. The Company agrees that it will pay the
expenses associated with the negotiation and execution of this Agreement
(including the fees and expenses of your counsel which shall not exceed $300,000
payable by the Company). Severability. If any provision hereof is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable. This Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically by the Company as a part hereof a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.



Governing Law; Legal Expenses Relating to Enforcement. This Agreement will be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia. In the event of a dispute between the parties hereto arising out of
this Agreement or the enforcement of this Agreement, the prevailing party in
such dispute shall be entitled to recover reasonable attorney's fees, costs and
expenses from the other party.



Waiver of Breach. The waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by you.

 

Please contact me directly if you have any questions about the matters covered
in this Agreement.



PERFORMANCE FOOD GROUP COMPANY







By: /s/ Robert C. Sledd

Robert C. Sledd





 

I hereby agree to the terms and conditions set forth above. I intend that this
Agreement become a binding agreement between the Company and me.



 

/s/ C. Michael Gray

Date: May 4, 2004

C. Michael Gray

 

Exhibit A

 

 

Type of Option

 



Grant Date

 



Exercise Price

 

Number Vested as of the Separation Date

             

NQ

 

2/7/95

$

5.00

 

22,500

ISO

 

2/15/96

 

7.25

 

13,792

NQ

 

2/15/96

 

7.25

 

23,710

ISO

 

2/11/98

 

9.25

 

10,810

NQ

 

2/11/98

 

9.25

 

63,390

ISO

 

4/1/99

 

12.88

 

7,766

NQ

 

4/1/99

 

12.88

 

19,234

NQ

 

5/5/99

 

12.97

 

3,000

ISO

 

3/14/00

 

9.78

 

10,200

NQ

 

3/14/00

 

9.78

 

55,800

 

Exhibit B



 

Type of Option

 



Grant Date

 



Exercise Price

 

Number Vested

per the Agreement

             

NQ

 

5/2/01

$

28.48

 

750

ISO

 

5/2/01

 

28.48

 

3,500

NQ

 

5/2/01

 

28.48

 

29,500

ISO

 

2/5/02

 

36.45

 

2,740

NQ

 

2/5/02

 

36.45

 

37,260

NQ

 

2/26/03

 

31.62

 

41,838

ISO

 

2/26/03

 

31.62

 

3,162

 

Exhibit C



Parent Company of Food Services of America

Source Technologies